           Case 19-03696                         Doc 19               Filed 02/15/19 Entered 02/15/19 23:25:34                        Desc Imaged
                                                                      Certificate of Notice Page 1 of 7
  Fill in this information to identify your case:                                                           33.33
                                                                                                            33.33

   Debtor 1              Benjamin                Merlin                 Walter
                         __________________________________________________________________
                                                                                                           100.00
                                                                                                           100.00
                         First Name                     Middle Name            Last Name

   Debtor 2              __________________________________________________________________
                                                                                                               0.00            Check if this is an amended
   (Spouse, if filing)   First Name                     Middle Name            Last Name
                                                                                                                               plan, and list below the
   United States Bankruptcy Court for the : __NORTHERN DISTRICT OF ILLINOIS __                                                 sections of the plan that have
                                                                                                                               been changed
   Case Number ______________________________________________
   (If known)                                                                                                                  ________________________
                                                                                                                               ________________________


Official Form 113
Cha pt e r 1 3 Pla n                                                                                                                                          12/17

  Part 1:            N ot ic e s

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.


 To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                           be ineffective if set out later in the plan.




 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                           Included         Not Included
          payment or no payment at all to the secured creditor
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                            Included         Not Included
          Section 3.4
 1.3      Nonstandard provisions, set out in Part 8                                                                                 Included         Not Included



 Part 2:             Pla n Pa ym e nt s a nd Le ngt h of Pla n

2.1 Debtors(s) will make regular payments to the trustee as follows:
          300.00
     $ ___________                   month for _____
                                 per_______        60 months
     Insert additional lines if necessary.
     If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
     payments to creditors specified in this plan.




Official Form 113                     Record # 809047                           Chapter 13 Plan                                                      Page 1
           Case 19-03696               Doc 19    Filed 02/15/19 Entered 02/15/19 23:25:34 Desc Imaged
Debtor 1    Benjamin                Merlin
                                                Certificate     of Notice Page 2 Case
                                                           Walter
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
            First Name                 Middle Name                 Last Name


2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
        Debtor(s) will make payments pursuant to a payroll deduction order.
        Debtor(s) will make payments directly to the trustee.
        Other (specify method of payment):____________________________.

2.3 Income tax refunds
    Check one.
           Debtor(s) will retain any income tax refunds received during the plan term.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
           turn over to the trustee all income tax refunds received during the plan term.
           Debtor(s) will treat income tax refunds as follows:
             ____________________________________________________________________________________________________

             ____________________________________________________________________________________________________
2.4 Additional payments.
    Check one.
           None. If “None” is checked, the rest of       2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.
                                                                                                    18,000.00

 Part 3:        T re a t m e nt of Se c ure d Cla im s

3.1 Maintenance of payments and cure of default, if any.
    Check one.
           None. If “None” is checked, the rest of       3.1 need not be completed or reproduced.

            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
            the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
            directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
            trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
            filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
            arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
            is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
            paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
            column includes only payments disbursed by the trustee rather than by the debtor(s).

             Name of Creditor             Collateral           Current installment      Amount of          Interest rate on    Monthly plan Estimated total
                                                               payment                  arrearage (if      arrearage           payment on payments by
                                                               (including escrow)       any)               (if applicable)     arrearage    trustee

            Ocwen Loan                  118 W Park Ave,       $            958.00      $         0.00          0.00    %      $         0.00    $           0.00
            Servicing, LLC              Unit A Sugar           Disbursed by:
                                        Grove IL 60554 -           Trustee
                                        Primary                     Debtor(s)
                                        Residence

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
           None. If “None” is checked, the rest of       3.2 need not be completed or reproduced.




Official Form 113         Record # 809047                                 Chapter 13 Plan                                                        Page 2
           Case 19-03696               Doc 19    Filed 02/15/19 Entered 02/15/19 23:25:34 Desc Imaged
Debtor 1    Benjamin                Merlin
                                                Certificate     of Notice Page 3 Case
                                                           Walter
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
            First Name                 Middle Name                  Last Name


           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
           The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
           listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
           claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
           claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
           the secured claim will be paid in full with interest at the rate stated below.

            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part5 of this
            plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
            as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the
            proof of claim controls over any contrary amounts listed in this paragraph.

           The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
           of the debtor(s) or the estate(s) until the earlier of:
           (a) payment of the underlying debt determined under nonbankruptcy law, or
           (b) discharge of the underlying debt under 11 U.S.C. 1328, at which time the lien will terminate and be released by the creditor.


            Name of Creditor      Estimated amount Collateral          Value of     Amount of        Amount of     Interest Monthly    Estimated total
                                  of creditor’s total                  collateral   claims senior to secured claim rate     payment to of monthly
                                  claim                                             creditor’s claim                        creditor   payments

           Windsor West           $         2,000.00 118 W Park         $ 190,000.00 $ 150,000.00     $       2,000.00 0.00%       $ 50.00        $      2,000.00
           Townhome Assoc                            Ave, Unit A
                                                     Sugar
                                                     Grove IL
                                                     60554 -
                                                     Primary
                                                     Residence

3.3 Secured claims excluded from 11 U.S.C.            506.
   Check one.
           None. If “None” is checked, the rest of      3.3 need not be completed or reproduced.

3.4 Lien avoidance.
    Check one.
            None. If “None” is checked, the rest of          3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
     Check one.
            None. If “None” is checked, the rest of    3.5 need not be completed or reproduced.
 Part 4:        T re a t m e nt of Fe e s a nd Priorit y Cla im s

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in 4.5, will be paid in full without
    postpetition interest.

4.2 Trustee’s fees
                                                                                                                  6.00
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ________% of plan payments; and
                                                        1,080.00
    during the plan term, they are estimated to total $___________.


4.3 Attorney’s fees
                                                                                           4,000.00
    The balance of the fees owed to the attorney for the debtor(s) is estimated to be $___________.


4.4 Priority claims other than attorney’s fees and those treated in             4.5.
    Check one.

            None. If “None” is checked, the rest of    4.4 need not be completed or reproduced.
                                                                                     $6,000.00
            The debtor(s) estimate the total amount of other priority claims to be ______________.




Official Form 113         Record # 809047                                  Chapter 13 Plan                                                       Page 3
           Case 19-03696               Doc 19    Filed 02/15/19 Entered 02/15/19 23:25:34 Desc Imaged
Debtor 1    Benjamin                Merlin
                                                Certificate     of Notice Page 4 Case
                                                           Walter
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
            First Name                 Middle Name               Last Name

77.77
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
    Check one.

           None. If “None” is checked, the rest of    4.5 need not be completed or reproduced.

 Part 5:        T re a t m e nt of N onpriorit y U nse c ure d Cla im s


5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

                        4,666.00
           The sum of $___________.

              10
            _______%                                                                3,990.30
                     of the total amount of these claims, an estimated payment of $_________.

           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                                                                                                                                       0.00
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $______________.
           Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of   5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of   5.3 need not be completed or reproduced.

 Part 6:        Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

           None. If “None” is checked, the rest of    6.1 need not be completed or reproduced.

 Part 7:        V e st ing of Prope rt y of t he Est a t e


7.1 Property of the estate will vest in the debtor(s) upon
    Check the applicable box:

           plan confirmation.
           entry of discharge.
           other: ____________________________________________.

 Part 8:        N onst a nda rd Pla n Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in       1.3.


   Windsor West Townhome Assoc shall not receive pre-confirmation adequate protection payments, as the lien is
   not a PMSI.




Official Form 113         Record # 809047                               Chapter 13 Plan                                                    Page 4
           Case 19-03696            Doc 19       Filed 02/15/19 Entered 02/15/19 23:25:34 Desc Imaged
Debtor 1    Benjamin                Merlin
                                                Certificate     of Notice Page 5 Case
                                                           Walter
            __________________________________________________________________
                                                                                 of 7Number (if known) ______________________________
            First Name               Middle Name               Last Name




  Part 9:      Signa t ure(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.


             /s/ Benjamin Merlin Walter
                         Benjamin Merlin Walter


             Date: 02/02/2019



            /s/ Andrew B. Nelson
     ________________________________________                        Date: 02/12/2019
     Signature of Attorney for Debtor


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113        Record # 809047                              Chapter 13 Plan                                                       Page 5
            Case 19-03696            Doc 19       Filed 02/15/19 Entered 02/15/19 23:25:34 Desc Imaged
 Debtor 1    Benjamin                Merlin
                                                 Certificate     of Notice Page 6 Case
                                                            Walter
             __________________________________________________________________
                                                                                  of 7Number (if known) ______________________________
             First Name               Middle Name              Last Name



Ex hibit : T ot a l Am ount of Est im a t e d T rust e e Pa ym e nt s
      The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
      out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                            $                0.00

b.   Modified secured claims (Part 3, Section 3.2 total)                                                    $           2,000.00

c.   Secured claims excluded from 11 U.S.C.         506 (Part 3, Section 3.3 total)                         $                0.00

d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                     $                0.00

e.   Fees and priority claims (Part 4 total)                                                                $          11,080.00

f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                              $           4,666.00

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                          $                0.00

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                     $                0.00

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)               $                0.00

j.   Nonstandard payments (Part 8, total)                                                                   $                0.00


     Total of lines a through j                                                                             $          17,746.00




Official Form 113         Record # 809047                             Chapter 13 Plan                                                    Page 6
          Case 19-03696            Doc 19       Filed 02/15/19 Entered 02/15/19 23:25:34                         Desc Imaged
                                                Certificate of Notice Page 7 of 7
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-03696-JSB
Benjamin Merlin Walter                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: agalimba                     Page 1 of 1                          Date Rcvd: Feb 13, 2019
                                      Form ID: pdf001                    Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 15, 2019.
db             +Benjamin Merlin Walter,    118 W Park Ave,    Unit A,    Sugar Grove, IL 60554-2289
27531212       +Clerk, Third Mun Div,    Doc# 18M3008686,    2121 Euclid Ave #121,
                 Rolling Meadows,IL 60008-1500
27531223       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,    Atlanta,GA 30374-0241
27531222       +Experian,    Attn: Bankruptcy Dept.,    PO Box 2002,    Allen,TX 75013-2002
27531214       +Kane County Clerk of Court,    Doc# 18SC3620,    PO Box 112,    Geneva,IL 60134-0112
27531225       +Kelly Walter,    5441 Fairmount Ave,    Downers Grove,IL 60515-5019
27531211       +Lavelle Law Ltd,     1933 N Meacham Rd, Ste 600,     Schaumburg,IL 60173-4390
27531229       +Matthew L Moodhe,    Registered Agent for,    Windsor West Townhome Assoc,     175 N Archer,
                 Mundelein,IL 60060-2301
27531220      ++SNAP ON CREDIT LLC,    950 TECHNOLOGY WAY,    SUITE 301,    LIBERTYVILLE IL 60048-5339
               (address filed with court: Snap-On Credit LLC,      Attn: Bankruptcy Dept.,     Po Box 506,
                 Gurnee,IL 60031)
27531221       +Transunion,    Attn: Bankruptcy Dept.,    PO Box 1000,    Chester,PA 19016-1000
27531217       +Wells Fargo Dealer SVC,    Attn: Bankruptcy Dept.,     Po Box 1697,   Winterville,NC 28590-1697
27531224       +Windsor West TH,    C/O Association Chicagoland,     1225 Alma Rd,   Suite 100,
                 Richardson,TX 75081-2298
27531227       +Windsor West Townhome Assoc,    C/o Associa Chicagoland,     PO Box 61955,    Phoenix,AZ 85082-1955

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27531215       +E-mail/Text: bk@blittandgaines.com Feb 14 2019 02:06:51       Blitt and Gaines, PC,
                 Bankruptcy Dept.,    661 Glenn Ave.,    Wheeling,IL 60090-6017
27531213        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 14 2019 02:10:10
                 Capital ONE BANK USA N,    Attn: Bankruptcy Dept.,    15000 Capital One Dr,    Richmond,VA 23238
27531219       +E-mail/Text: bankruptcydpt@mcmcg.com Feb 14 2019 02:07:21       Citibank N.A.,
                 C/O Midland Funding,    2365 Northside Dr Ste 30,    San Diego,CA 92108-2709
27531218       +E-mail/Text: bankruptcy_notifications@ccsusa.com Feb 14 2019 02:09:01
                 Credit Collection SVCS,    Attn: Bankruptcy Dept.,    Po Box 9134,   Needham,MA 02494-9134
27531216       +E-mail/Text: bncnotices@becket-lee.com Feb 14 2019 02:06:29       Kohls/Capone,
                 Attn: Bankruptcy Dept.,    N56 W 17000 Ridgewood Dr,    Menomonee Falls,WI 53051-7096
27531228       +E-mail/Text: NDAILY@KSNLAW.COM Feb 14 2019 02:06:56       Kovitz Shifrin Nesbit,
                 Bankruptcy Dept.,    175 N. Archer Ave,    Mundelein,IL 60060-2301
27531231       +E-mail/Text: bankruptcydpt@mcmcg.com Feb 14 2019 02:07:21       Midland Credit Management,
                 Bankruptcy Department,    2365 Northside Dr,    Suite 300,   San Diego,CA 92108-2709
27531226       +Fax: 407-737-5634 Feb 14 2019 02:39:11       Ocwen Loan Servicing, LLC,   Bankruptcy Dept,
                 1661 Worthington Rd Ste 100,    West Palm Beach,FL 33409-6493
27531230       +E-mail/Text: ecfbankruptcy@progleasing.com Feb 14 2019 02:07:45       Progressive Leasing,
                 256 West Data Drive,    Draper,UT 84020-2315
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 12, 2019 at the address(es) listed below:
              Andrew B Nelson   on behalf of Debtor 1 Benjamin Merlin Walter ndil@geracilaw.com
              Glenn B Stearns   stearns_g@lisle13.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
